DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    617
    891
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    605
    media_image2.png
    Greyscale

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2022 has been entered.
	REPEATED ATTEMPTS BY THE EXAMINER TO CONTACT APPLICANT’S COUNSEL HAVE GONE UNANSWERED.
Election of Species
This application contains claims and/or disclosure directed to the following patentably distinct, mutually exclusive species:
Species
Corresponding Drawing Figures
1
1A-1B
2
1C-1D


Applicant’s election without traverse is again acknowledged:

    PNG
    media_image3.png
    465
    685
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-3,5-9,11-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 and independent claim 9, and their dependencies, the recitation. “filtering sheets” is considered misdescriptive. The structures accomplishing “filtration” of the elected species are not “sheets” as one skilled in the art would understand the meaning of the recitation, “sheets.”
In claim 1 and independent claim 9, and their dependencies, it is unclear what is intended by the recitation, a “semiconductor pattern.”
In claims 7 and 19, it is unclear what is intended by the recitation, “bristle-like.” It is unclear what is intended by the language “bristle-like” intends. The phrase "bristle-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "bristle-like"), thereby rendering the scope of the claim(s) unascertainable.
Drawings
The Replacement Sheet submitted on August 30, 2022 is APPROVED. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776